Name: Council Regulation (EEC) No 1922/87 of 2 July 1987 fixing for the 1987/88 marketing year the maximum guaranteed quantity for soya beans
 Type: Regulation
 Subject Matter: plant product;  civil law
 Date Published: nan

 No L 183/20 Official Journal of the European Communities 3.7.87 COUNCIL REGULATION (EEC) No 1922/87 of 2 July 1987 fixing for the 1987/88 marketing year the maximum guaranteed quantity for soya beans THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 / 85 of 23 May 1985 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1921 / 87 (2), and in particular Article 3a ( 1 ) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Par ­ liament (4), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , in accordance with Article 3a of Regulation (EEC) No 1491 / 85 , a maximum guaranteed quantity should be fixed for soya beans ; Whereas , in view of the medium-term outlook and of the levels of production in recent years, the maximum guaranteed quantity for the 1987/ 88 marketing year should be fixed at the level shown below, HAS ADOPTED THIS REGULATION : Article 1 For the 1987/ 88 marketing year the maximum guaranteed quantity referred to in Article 3a of Regu ­ lation (EEC) No 1491 / 85 is hereby fixed at 1 100 000 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN (*) OJ No L 151 , 10 . 6 . 1985 , p. 15 . (2) See page 19 of this Official Journal . (3) OJ No C 89, 3. 4 . 1987 , p. 31 . (4) OJ No C 156 , 15 . 6 . 1987 . ( 5 ) OJ No C 150, 9. 6 . 1987 , p. 8 .